Title: To Thomas Jefferson from William H. Cabell, 22 January 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Richmond. January 22. 1807.
                        
                        Mr. William McKindley, a member of the General Assembly from the County of Ohio, having informed me of his
                            intention to return to his County by way of the City of Washington, I have requested him to take charge of a letter to you
                            enclosing the copy of an Act of the General Assembly “giving the assent of this State to an Act of Congress for laying out
                            and making a road from the river Patowmac to the State of Ohio—”
                        It is probable that Mr. McKindley may wish to make to you some communications in relation to the road
                            proposed to be established. As he may not have the pleasure of being known to you, permit me to state that he has on
                            several occasions been a member of our Legislature; and the high trust committed to his charge on a late important
                            occasion is a proof of the confidence reposed in him by his fellow citizens generally—In private life, he is considered
                            by all who know him as a man of great respectability and of the strictest integrity—From my acquaintance with Mr.
                            McKindley, there is no man in whose representations I should place more reliance. 
                  I have the honor to be with great
                            respect Sir yr. Ob. St
                        
                            Wm H: Cabell
                            
                        
                    